O’DONNELL, Judge,
concurring in part and dissenting in part:
I agree with parts I-XI and XIV of Judge Foreman’s opinion. I dissent with respect to the constitutionality of the death penalty as it relates to premeditated murder under Article 118(1) of the Uniform Code of Military Justice. I agree with Senior Judge Jones that the procedures followed in this case do not survive constitutional scrutiny because the standards for the sentencing authority did not provide for “an informed, focused, guided, and objective inquiry into the question of whether [the appellant] should be sentenced to death.” Proffitt v. Florida, 428 U.S. 242, 259, 96 S.Ct. 2960, 2969, 49 L.Ed.2d 913 (1976) (plurality opinion of Justices Stewart, Powell and Stevens).
I would only add that in my view the standards must come in large part, if not completely, from the legislature. In the military system, Congress defines crimes which may be tried by court-martial. With respect to sentence, Congress has provided in Article 56 of the Code that the President shall prescribe the maximum punishment for non-capital offenses. Congress has reserved to itself the responsibility for determining what offenses may carry a death sentence. Consistent with this expression of legislative policy, I believe that Congress should likewise be the authority to specify the standards mandated by Furman et al.1
The only statutory standard in the instant case is that of premeditation. I agree with Senior Judge Jones that this is insufficient. In Article 118(1), Congress has provided that a person convicted of premeditated murder may be sentenced to death or life imprisonment. Although the “standard” of premeditation distinguishes first-degree (Article 118(1)) from second-degree (Article 118(2)) murder, it does not provide a meaningful standard for distinguishing between a first-degree murderer who *551should be put to death and one who instead should be sentenced to life imprisonment. Congress should establish with greater specificity what kinds of premeditated murder might warrant imposition of the death sentence, such as the state legislatures did in Florida, Georgia, and Texas. This should include as a minimum specific aggravating factors which will minimize the risk of uncontrolled discretion on the part of the sentencing authority and provision for consideration of other aggravating and mitigating factors which would be relevant to the particular accused and to the particular crime. Consideration of all of these factors should focus not only on why death should be imposed but why it should not be imposed in the individual case.2 Because of the absence of adequate standards, I join with Senior Judge Jones in his dissent.

. Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972).


. The Manual for Courts-Martial, United States, 1969 (Revised edition), of course, sets forth at paragraph 75 certain factors that the sentencing authority should consider in determining an appropriate sentence in capital as well as non-capital cases. These “standards” are insufficient either by themselves or in tandem with the “standard” of premeditation as they do not provide for the “informed, focused, guided and objective inquiry” contemplated by Furman et al.